UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1461


RYAN ANDERSON,

                    Plaintiff - Appellant,

             v.

JASON W. POLLARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:21-cv-00033-DJN)


Submitted: September 9, 2021                                Decided: November 10, 2021


Before FLOYD, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryan Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryan Anderson appeals the district court’s orders dismissing his civil action under

28 U.S.C. § 1915(e)(2)(B) and denying reconsideration. ∗ We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Anderson v. Pollard, No. 3:21-cv-00033-DJN (E.D. Va. Apr. 21, 2021; Mar.

24, 2021); see also Cromer v. Kraft Foods N.A., Inc., 390 F.3d 812, 817 (4th Cir. 2004)

(noting that federal courts have “authority to limit access to the courts by vexatious and

repetitive litigants”); Anderson v. Pollard, __ F. App’x __, 2021 WL 3503418, at *2-3

(10th Cir. Aug. 10, 2021) (affirming dismissal of action under 28 U.S.C. § 1915(e)(2)(B)

based on claim preclusion); Anderson v. Pollard, 775 F. App’x 967 (10th Cir. 2019)

(affirming dismissal of action under Fed. R. Civ. P. 12(b)(6)); Anderson v. Pollard, 774 F.

App’x 820 (4th Cir. 2019) (affirming dismissal of action as frivolous, vexatious, and for

failure to state a claim upon which relief may be granted); Anderson v. Pollard, No. 3:20-

cv-00489-DJN (E.D. Va. Aug. 24, 2020) (dismissing action as frivolous and for failure to

state a claim upon which relief may be granted). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




       ∗
        We have construed Anderson’s informal brief on appeal as a timely notice of
appeal of the district court’s order denying his motion for reconsideration. See Smith v.
Barry, 502 U.S. 244, 248 (1992); Clark v. Cartledge, 829 F.3d 303, 305 (4th Cir. 2016).

                                            2